Citation Nr: 1210477	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include a left shoulder sprain and tendonitis.  

2.  Entitlement to service connection for a chest muscle tear.  


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985 and from November 2006 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claims.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in February 2011; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the February 2011 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to service connection for a chest muscle tear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's a left shoulder disability, to include a left shoulder sprain and tendonitis, was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disability, to include a left shoulder sprain and tendonitis, have been met.  38 U.S.C.A. §§ 1110/1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a left shoulder disability, to include a left shoulder sprain and tendonitis.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he injured his left shoulder loading 155mm ammunition during a mortar attack on his base in Afghanistan such that service connection is warranted for his currently diagnosed left shoulder disability.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Subsequent manifestations of a chronic disease may be service connected where the same chronic disease was diagnosed in service under 38 C.F.R. § 3.303(b), unless the subsequent manifestations are clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. §3.303(b).

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay evidence is also competent to establish symptoms of pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington, 19 Vet. App. at 367-68; Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records submitted by the Veteran show that he suffered a left shoulder injury while loading a howitzer during a rocket attack in May 2007.  In June 2007, he was diagnosed with left shoulder rotator cuff tendonitis.  In January 2008, service treatment records show that the Veteran was still experiencing left shoulder pain and he was directed to follow up with the orthopedic department to discuss treatment options upon return to the United States.  A May 2008 health assessment shows that the Veteran reported suffering a tear of the left shoulder during his deployment to Afghanistan. 

In October 2009, the Veteran was provided with a VA examination.  The service treatment records submitted by the Veteran were not available for review by the examiner.  He was diagnosed with a left shoulder sprain and tendonitis of the left shoulder.  A March 2009 magnetic resonance imaging report (MRI) showed mild tendinopathy of the cuff and moderate acromioclavicular joint hypertrophic changes with acromial subchondral cyst formation.  In November 2009, a VA medical opinion was requested and the examiner provided the opinion that the etiology of the Veteran's left shoulder condition could not be resolved without resort to the speculation because there was not enough information about the injury in the service treatment records that were available at the time of the examination.

Insofar as the medical opinion fails to provide a clear statement as to the etiology of the Veteran's left shoulder disorder, the Board finds the opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or service-connected disability.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Rather, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

The medical evidence of record shows an in-service diagnosis of a left shoulder sprain and tendonitis of the left shoulder as well as a current diagnosis of a left shoulder sprain and tendonitis of the left shoulder.  The Veteran's competent and credible testimony also establishes the occurrence of an in-service injury to the left shoulder.  See Washington, 19 Vet. App. at 368; See Grottveit, 5 Vet. App. at 93.  The service treatment records also show that the Veteran's left shoulder sprain and tendonitis began in May 2007 and continued through January 2008, at which time the Veteran was referred for further treatment back in the United States.  As such, the medical evidence, as well as the Veteran's lay testimony, shows that the Veteran's left shoulder sprain and tendonitis is a chronic disease incurred in service.  See 38 C.F.R. § 3.303(b); see also Hickson, 12 Vet. App. at 253.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that service connection is warranted for a left shoulder disorder, as the Veteran's currently diagnosed left shoulder sprain and tendonitis are chronic diseases first diagnosed in service.  38 C.F.R. § 3.303(b); see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a left shoulder disorder, to include a left shoulder sprain and tendonitis, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffered a tear of the left pectoral muscle during service while loading 155mm ammunition during a mortar attack in Afghanistan.  Service treatment records show that the Veteran sought treatment after he felt a tear in May 2007 while loading artillery rounds.  The treatment notes from May 2007 show that his left pectoral was larger than the right and that it seemed that the muscle ripped toward the medial part of the chest.  He was diagnosed with a tear of the pectoralis muscle.  Treatment notes from June 2007 show that the Veteran was sent to physical therapy for a pectoral tear, but did not report chest pain and had no mechanism of injury.  However, treatment notes from January 2008 show that the Veteran was diagnosed with "pectoralis minor sprain."  The notes show that "the tear is not healing well with several months of conservative therapy," and he was directed to follow up with the orthopedic department upon return to the United States.  In a January 2010 statement, the Veteran stated that his chest pectoral is bigger than normal and is deforming. 

Although the Veteran's left shoulder disorder, incurred in service as a result of the same acute injury as discussed above, was examined in October 2009, this examination report does not show that an examination of the Veteran's chest muscle was conducted and no current diagnosis is of record.  Therefore, on remand, the Veteran should be provided with a VA examination of his chest muscles.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the examination report states that the Veteran receives treatment at the VA Medical Center in San Juan, Puerto Rico, but these records are not present in the claims folder.  Therefore, an effort should be made to obtain any VA treatment records for the Veteran showing treatment for a chest muscle tear.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to a chest muscle tear, from the VA Medical Center in San Juan, Puerto Rico, dated since February 2008.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of the chest muscles.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any chest muscle disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed chest muscle disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an injury incurred while loading 155mm ammunition during a mortar attack on his base in Afghanistan in May 2007.  The examiner must specifically address the service treatment records showing a left pectoralis muscle tear.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


